Citation Nr: 0818080	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  95-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for nerve damage, lower 
incisor area.

2.  Entitlement to service connection for residuals of a 
laceration of the right leg.

3.  Entitlement to service connection for granuloma, lower 
lobe, both lungs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1978 and from September 1990 to October 1991, including 
service in the Southwest Asia theater of operations.  
Evidence of record suggests that the veteran may have been 
ordered to active duty again in January 2003, but it is 
unclear whether he is currently on active duty or not.  The 
Board notes that the veteran has indicated that his claimed 
disabilities were incurred during the time period from 
September 1990 to October 1991.  Disposition of the issues on 
appeal are limited to that period.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appeared at a hearing before a local 
hearing officer at the RO in September 1995.  The veteran had 
previously requested a Board hearing, but withdrew this 
request in September 1995 in lieu of the September 1995 local 
hearing.  The Board previously remanded this case in August 
2005.  

Additional service medical records from the veteran's most 
recent period of service were associated with the claims 
file, but it does not appear that the RO considered these 
records in a supplemental statement of the case.  
Nevertheless, these service medical records do not address 
the disabilities on appeal and are not from the period of 
active service during which the veteran claimed these 
disabilities incurred.  Thus, the Board finds that this 
evidence is not pertinent to the claim on appeal and waiver 
of RO consideration of this evidence is not necessary.  
38 C.F.R. § 20.1304(c).   

The Board notes that in November 2005 and July 2006 
statements, the veteran inquired as to the status of his 
claim for post-traumatic stress disorder (PTSD).  As 
previously discussed in the Board's prior remand, service 
connection for PTSD was severed in June 2003 and the 
severance issue is not in appellate status.

The Board observes that the veteran was afforded a VA 
examination in August 2007.  The examiner diagnosed the 
veteran with reactive airway disease with minimal obstructive 
airway disease and appeared to indicate that the veteran also 
had this disability in service.  The Board finds that this 
examination raised a new claim for service connection, which 
has not been developed by the RO.  Thus, this issue is 
referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran does not currently have nerve damage, lower 
incisor area, for purposes of service connection.   

2.  Residuals of a laceration of the right leg was not 
manifested during the veteran's active duty service. 

3.  The veteran does not currently have a disability 
manifested by granuloma, lower lobe, both lungs for purposes 
of service connection. 


CONCLUSIONS OF LAW

1.  Nerve damage, lower incisor area, was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 

2.  Residuals of a laceration of the right leg was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007). 

3.  Granuloma, lower lobe, both lungs was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in April 2002, April 2004 and September 
2005 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the April 2004 and September 2005 
VCAA letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised to submit any evidence in 
his possession that pertains to his claim.  The Board 
concludes that the requirements of 38 C.F.R.  § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the April 1993 rating 
decision was issued prior to enactment of the VCAA.  Thus, 
the VCAA notices were provided after the initial decision.  
However, the deficiency in the timing of these notices was 
remedied by readjudication of the issues on appeal in the 
February 2005 and January 2008 supplemental statements of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but there has been no notice of 
the types of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, post-service treatment records and 
VA examination reports.  The August 2005 Board remand 
instructed the RO to obtain copies of treatment records from 
the William Beaumont Army Medical Center from June 1991 to 
October 1991.  In September 2005, the RO requested these 
records from the National Personnel Records Center (NPRC); 
however, the NPRC responded in March 2006 that a search was 
conducted, but no such records were located.  The Board finds 
that the RO has complied with the Board's prior remand and 
additional action is not necessary.  See Stegall v. West, 11 
Vet.App. 268 (1998).  Further, in a December 1999 statement, 
the veteran indicated that he had his service medical 
records.  Nevertheless, despite requests made by the RO for 
these records, the veteran has never submitted any service 
medical records.  Moreover, the record shows that the RO has 
requested all pertinent post service medical records 
identified by the veteran.  The Board finds that the VA has 
mets its duty to assist and the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

With respect to the issue of granulomas of the lungs, the 
veteran was afforded a VA examination in July 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide this issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination with respect to this issue is not necessary. 

With respect to the remaining issues, the Board notes that 
the veteran was afforded VA examinations in March 1993, 
November 1995 and December 1998.  However, etiological 
opinions were not given at these examinations.  Nevertheless, 
the Board finds that another VA examination with nexus 
opinion is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standard 
set forth in McLendon is not met with respect to these 
issues. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his laceration of the right thigh, so it is not 
necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A.  § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Moreover, the evidence does not suggest that the veteran 
currently has nerve damage of the lower incisor area.  In 
other words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the manifestation of these 
disabilities in service.  In this case, the Board finds that 
a VA medical opinion or examination is not necessary with 
regard to the question of etiology.  The service medical 
records do not reflect a finding of a laceration to the right 
thigh.  Further, the current medical evidence does not show 
that the veteran suffers nerve damage due to dental trauma in 
service.  Because the evidence does not establish that the 
veteran suffered "an event, injury or disease in service" 
as it relates to his claim for laceration of the right thigh 
or show a current disability of nerve damage in the lower 
incisor area, it is not necessary to obtain a VA medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds it 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence linking these disabilities to 
service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially the Board notes that the veteran's claims for nerve 
damage, lower incisor area, and residuals of a laceration of 
the right leg are based on his assertion that he was 
physically abused while being held captive by Iraqi soldiers.  
However, a June 1991 Army report of criminal investigation 
showed that a debriefing/interrogation  of the veteran was 
conducted after being detained by Iraq for three days.  The 
report clearly indicated that the veteran was not physically 
abused while detained.  Moreover, service personnel records 
showed that the veteran was issued an Article 15 for entering 
Kuwait and Iraq as well as misappropriating a Saudi civilian 
vehicle.  Importantly, a July 2002 Memorandum from the VA 
Office of Inspector General stated that a criminal 
investigation had been conducted with respect to the 
veteran's claims for service connected disabilities due to 
trauma he received at the hands of Iraqi soldiers while a 
prisoner of war.  The memorandum noted that the veteran 
claimed he was held captive for two to three weeks and 
subsequently tortured, including being bayoneted in the 
leg/buttock and having several teeth knocked out.  
Documentation obtained during the investigation indicated 
that these events did not occur as described by the veteran.  
He was captured in 1991 and held for two days by Iraqi border 
police while touring northern Kuwait in a stolen vehicle with 
two other American soldiers.  The statements of these other 
soldiers, and the Army investigation report subsequent to 
their release indicated that the veteran suffered no physical 
harm during his internment.  Importantly, the United States 
Court of Appeals for the Fifth Circuit affirmed a United 
States District Court decision that found the veteran guilty 
of fraud with respect to his representation of having been 
held captive as a prisoner of war in Iraq.  Thus, in light of 
these findings, it follows that the veteran's assertions with 
respect to these events are not credible and, thus, have no 
probative value.  Therefore, the Board's decision with 
respect to these issues is based strictly on the remaining 
evidence of record 

Nerve Damage, Lower Incisor Area

The present appeal includes the issue of entitlement to 
service connection for nerve damage, lower incisor area.  
Specifically, the veteran claims that his teeth were 
"impacted" in February 1991 and June 1991.  He further 
indicated that he had a root canal done on both bottom teeth.  
The veteran's September 1991 service examination prior to 
discharge showed a history of loss of lower incisors in 
February 1991 that were repaired with the final treatment 
being two weeks prior.  

He was afforded a VA examination in March 1993.  The veteran 
gave a history of suffering trauma to his lower front teeth 
resulting in avulsion of tooth #24 and #25.  The veteran 
indicated that the teeth were replanted and later in July 
1991, endodontics were done because the teeth were nonvital 
and painful.  However, the veteran reported that since that 
time, the teeth had been asymptomatic.  The diagnosis was 
successful restoration of endodontics of tooth #24 and #25, 
post-traumatic.  The report was silent with respect to any 
findings of nerve damage in the lower incisor area.  

At his September 1995 personal RO hearing, the veteran 
indicated that he had his lower incisors damaged when he was 
a prisoner of war, and that his teeth were now dead and his 
gums were painful.  

The veteran was afforded another VA dental examination in 
November 1995.  The veteran gave a history of being beaten 
while held captive, which resulted in trauma to the teeth, 
and had to have root canals in 1991.  The veteran complained 
of sensitivity to cold in the mandibular anterior area and 
sporadic pain sensation in the mandibular anterior area.  
Objective findings showed excellent oral hygiene.  Tissues 
were in good condition, but the examiner was able to elicit 
sensitivity to cold on teeth #22 and #27.  The impression was 
that the sensitivity was due to mild gingival recession.  
Panorex was within normal limits.  The veteran was missing 
teeth #1, #16, #17 and #32.  Root canals were done on #24 and 
#25, which appeared to be within normal limits other than 
mild bone loss in this area.  The diagnosis was mild gingival 
recession with secondary sensitivity to cold.   

Initially the Board notes that missing teeth due to trauma 
may be compensable for rating purposes under Diagnostic Code 
9913 ("loss of teeth, due to loss of substance of body of 
maxilla or mandible without loss of continuity").  However, 
the note immediately following this code states, "these 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."  38 C.F.R.  § 4.150, Diagnostic 
Code 9913.  Even though the November 1995 VA examination 
indicated that the veteran had mild bone loss, there is no 
evidence of record that the veteran's loss of teeth #24 and 
#25 from trauma in service is the result of loss of substance 
of body of maxilla or mandible.  Therefore, the veteran does 
not have a service-connected compensable dental disability 
(Class I eligibility).  See 38 C.F.R. § 17.161(a).

Moreover, while there is evidence that the veteran did have 
root canals done on teeth #24 and #25 while in service, the 
preponderance of the evidence is against a finding that the 
veteran any residual has nerve damage in the lower incisor 
area due to any trauma and subsequent root canals done on 
teeth #24 and #25.  Neither VA examinations in March 1993 and 
November 1995 found any nerve damage in the lower incisor 
area.  The November 1995 VA examiner only found sensitivity 
to cold on teeth #22 and #27, which have not been found to 
have been damaged in service, and importantly this 
sensitivity was attributed to mild gingival recession, not 
any sort of prior dental trauma.  Further, the VA examiner 
also found that the root canals performed on teeth #24 and 
#25 were within normal limits besides mild bone loss.  In 
sum, there is no medical evidence showing that the veteran 
has a current disability of nerve damage in the lower incisor 
area.  The Court has indicated that in the absence of proof 
of a present disability, there can be no valid claim for 
service connection; an appellant's belief that he or she is 
entitled to some sort of benefit simply because he or she had 
a disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Thus, a preponderance of the evidence is against the 
veteran's claim for nerve damage, lower incisor area.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).



Residuals of a Laceration of the Right Leg

The veteran is also seeking entitlement to service connection 
for residuals of a laceration of the right leg.  Service 
medical records are silent with respect to any laceration to 
the right leg.  Further, the September 1991 service 
examination prior to discharge found no scars of the right 
leg, and only noted a left inguinal scar.  Moreover, while 
the veteran reported a nail to the right calf in 1990 in his 
contemporaneous medical history, the history is silent with 
respect to any reporting of a laceration to the right leg.  

In his hearing testimony, the veteran indicated that he was 
poked in the right thigh above the knee with a bayonet while 
he was captured.  

The veteran was afforded a VA examination in November 1995.  
Examination of  the right lower extremity revealed a very 
small puncture wound scar on the posterior aspect of the 
right thigh.  The diagnosis was status post puncture wound 
laceration involving the right lower extremity, scar well 
healed; and myositis and myalgias involving the adductor 
longus and adductor gravis muscles of the right lower 
extremity.  

The veteran was afforded another VA examination in December 
1998.  The claims file was reviewed.  The veteran gave a 
history of sustaining a laceration and puncture wound to the 
right leg when he was a prisoner of war after being captured 
by the Iraqis.  He indicated that he was injured with a 
bayonet .  The veteran claimed he was held captive for 14 
days and was then hospitalized for one week at William 
Beaumont Army Hospital.  On physical examination, the veteran 
had a laceration scar that measured 7 cm and a puncture scar 
that measured 1 cm.  However, there was no disfigurement or 
limitation of function due to the scars.  A December 1998 VA 
x-ray showed a history of pain in the posterior side of the 
right femur and history of puncture wound and laceration 
right posterior thigh.  However, the x-ray was negative.  The 
examiner diagnosed the veteran with chronic traumatic 
myositis and myalgias involving the posterior aspect of the 
right thigh, status post laceration and puncture wound 
involving the posterior aspect of the right thigh.  

The Board recognizes that the VA examinations indicated that 
the scars on the veteran's right thigh were due to a puncture 
and/or laceration wound.  Nevertheless, these VA examination 
have minimal probative value as they are based on the 
unsubstantiated history provided by the veteran, which, as 
noted above, has been found to not be credible.  The Board is 
not bound to accept medical opinions that are based on 
history supplied by the veteran, where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 
Vet.App. 177 (1993); Swann v. Brown, 5 Vet.App. 229 (1993); 
Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993).  

Therefore, based on the medical evidence of record, the Board 
finds that service connection is not warranted for residuals 
of a laceration of the right leg.  Despite the evidence that 
the veteran has some sort of scar on his right thigh as noted 
at the VA examinations, there is no evidence in the veteran's 
service medical records of any laceration or puncture wound 
to the right thigh.  Significantly, the September 1991 
discharge examination is silent with respect to any finding 
of a scar on the right thigh.  Further, there is no medical 
evidence linking any scars on the right thigh to any incident 
that was documented in the veteran's service medical records.  
Thus, the Board finds that a preponderance of the evidence is 
against the veteran's claim for residuals of laceration to 
the right leg.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Granuloma, Lower Lobe, Both Lungs

The present appeal also includes a claim for service 
connection for granuloma, lower lobe, both lungs.  Service 
medical records are silent with respect to any findings of 
granulomas of the lungs.  A February 1978 service examination 
prior to discharge from the veteran's first period of active 
duty showed that the lungs and chest were evaluated as 
clinically normal.  A contemporaneous chest x-ray was normal.  
However, a July 1978 VA chest x-ray done in association with 
a VA examination showed that a calcified granuloma was noted 
in the left upper lung field, but no active disease was 
found.  Further, an August 1984 chest x-ray done for an 
annual Reserve examination showed no acute chest disease, but 
there was an 8 mm granuloma, peripheral left lower lobe.  
Moreover, a September 1990 entrance examination and a 
September 1991 service examination prior to discharge showed 
that the veteran's lungs and chest were evaluated as 
clinically normal.  

Chest x-rays performed in February 1993 revealed calcified 
granulomas in both lungs; however, no active disease was 
found.  A contemporaneous VA examination showed a diagnosis 
of calcified granulomas, involving both lungs, asymptomatic.  
Chest x-rays performed in October 1993 and June 1995 still 
showed calcified granulomas in the left lower base; however, 
no active disease was found.  VA treatment records also 
showed that the veteran had lung granulomas.  

In his hearing testimony, the veteran noted that the lung 
granulomas were noted at the VA examination soon after he was 
released from active duty.  He indicated that he was having 
breathing difficulties, shortness of breath and he was told 
that the granulomas were causing his problems.  

The veteran was afforded a VA examination in November 1995.  
The examiner noted that a contemporaneous x-ray showed a 
calcified granulomata at the left base, but essentially 
negative chest.  The diagnosis was calcified granulomata in 
the left of the left lung and shortness of breath associated 
with a dry cough, recurrent, etiology undetermined.  

On remand, the veteran was afforded another VA examination in 
July 2007.  The examiner diagnosed the veteran with 
asymptomatic granuloma of the left lower lung found.  The 
examiner indicated that after reviewing the veteran's claims 
file and VA medical records and taking into account the 
physical examination and radiological report, in his medical 
opinion, there were no disabilities resulting from the 
granuloma of his lung.  Besides that, it was the examiner's 
medical opinion that the veteran's granuloma was not related 
to the veteran's periods of active service.   The examiner 
based his opinion on the fact that granuloma of the lung was 
basically a normal process of the body defenses against fungi 
infection that this veteran probably acquired since he was a 
child or teenager.  He was following the normal defense 
response of the body and basically the body was attacking the 
fungi and encasing the fungi in a granuloma and basically 
most granulomas were asymptomatic and usually the patient 
never knew he had a granuloma.  The examiner further stated 
that the size of the granuloma showed that the veteran had it 
for many years and more likely before he came into the 
military.  The examiner then reiterated that these granulomas 
were asymptomatic and were not related to any active duty 
service as it was a normal response of the body with a 
healthy immune system attacking a fungi organism.  The 
examiner concluded that it was not related to military 
service because the veteran was going to develop this 
granuloma regardless of his military service.  

Therefore, based on the medical evidence, the Board finds 
that service connection for granulomas of the lungs is not 
warranted.  The preponderance of the competent medical 
evidence is against a finding that the veteran's granulomas 
of the lungs are indicative of a chronic lung disability.  
While the veteran has complained of shortness of breath, this 
symptom has not been attributed to the veteran's granulomas 
of the lungs by a medically trained personnel.  All chest x-
rays taken have found that there was no active disease 
present.  Further, the July 2007 VA examination report stated 
that no chronic disability from the granulomas was found as 
this was a normal defense process of the body.  The Board 
believes that significant weight should be given to the July 
2007 examination findings as the examination included a 
review of the claims file as well as specialized testing.  
Moreover, the examination was conducted for the express 
purpose of ascertaining whether or not the veteran suffers 
from a medically diagnosed chronic lung disability.  The 
examiner concluded that the granulomas were asymptomatic and 
there were no disabilities resulting from the granulomas.  
The examiner further indicated that as the granulomas were a 
normal response of the body, the granulomas were not related 
to service.  Again, the Court has indicated that in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  Thus, given the absence of 
a current diagnosis of chronic lung disability, a 
preponderance of the evidence is against the veteran's claim 
for granuloma, lower lobe, both lungs.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

Service connection is not warranted for nerve damage, lower 
incisor area, residuals of a laceration of the right leg, and 
granuloma, lower lobe, both lungs.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


